Citation Nr: 0009084	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-06 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability for pension 
purposes, including on the basis of the extra-schedular 
provision, 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's claim for 
nonservice-connected pension.  The veteran failed to report 
for his scheduled April 1998 personal hearing at the RO.


FINDINGS OF FACT

1.  The veteran has no service-connected disabilities. 

2.  The veteran's nonservice-connected disabilities consist 
of status post left tibia and fibula fracture, evaluated as 
40 percent disabling; scar of the left lower extremity, 
evaluated as 10 percent disabling; dysthymia, evaluated as 10 
percent disabling; degenerative arthritis of the lumbar 
spine, evaluated as 10 percent disabling; and noncompensable 
evaluation for hip complaints; his combined nonservice-
connected disability evaluation is 60 percent.

4.  The veteran was born in April 1954; he completed eighth 
or ninth grade; his previous work experience includes 
positions as a construction worker and welder; the veteran's 
reports of his most recent work experience are unclear.

5.  The veteran's disabilities are not productive of a total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

6.  The veteran's disabilities do not permanently preclude 
him from engaging in substantially gainful employment 
consistent with his age, education, and occupational 
background.



CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes 
have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 3.342, 
4.15, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities 
(rating schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 
3.340(a), 4.15.  This process involves rating and then 
combining each disability under the appropriate Diagnostic 
Code to determine whether the veteran holds a combined 100 
percent schedular evaluation for pension purposes.  In 
determining the combined figure, non-service connected 
disabilities are evaluated under the criteria as service 
connected disabilities.  Individual evaluations are then 
added pursuant to the combined ratings table.  See 38 C.F.R. 
§ 4.25.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b).

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
non-service connected disabilities is therefore warranted.

Disability evaluations are determined by the criteria set 
forth in rating schedule found in 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations are to be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

A review of the record reveals that the veteran currently has 
no service-connected disabilities.  The RO has assigned a 40 
percent evaluation for the veteran's nonservice-connected 
status post fracture of the tibia and fibula; a 10 percent 
evaluation for the veteran's psychiatric disorder; a 
noncompensable evaluation for a low back disorder; and a 
noncompensable evaluation for complaints relating to his hip.  

The veteran's original claim for a permanent and total 
disability for pension purposes was denied in October 1995.  
His reopened claim for nonservice-connected pension was filed 
in April 1996.  As a preliminary matter, the Board notes that 
the claim for nonservice-connected pension is well grounded, 
in that it alleges an increase in the severity of the 
veteran's nonservice-connected disorders.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.


Left lower extremity

The veteran was hit by a motor vehicle in March 1995 and 
suffered a fracture to the left tibial fibula and chip at the 
ankle.  Surgery was performed, and the veteran was 
hospitalized for some weeks.  There was significant soft 
tissue loss as a result of the accident and surgery.  
Relevant treatment records beginning after the filing of the 
reopened claim begin in 1996.  The veteran was apparently 
incarcerated beginning in June 1996, was released in 
approximately October 1997, and at the time of a VA 
examination which occurred in April 1999, was incarcerated 
again, although it is unclear when that period of 
incarceration began.  In any event, during the time period 
from June 1996 to August 1999, the veteran was treated 
frequently at Missouri Department of Corrections (MDOC) 
medical facilities for his left lower extremity disability.  
On numerous occasions during this time period, the veteran 
complained of severe pain in the left lower extremity.  He 
usually demanded narcotics for alleviation of pain; however, 
he was not given these by medical personnel due to the 
addictive nature of such medication and the veteran's history 
of substance abuse.  MDOC records show that the surgical site 
was treated for drainage, bleeding and infection on several 
occasions.  On some occasions, the veteran claimed that he 
fell in the shower, causing the wound to reopen.  It was not 
always clear to examining medical staff how the wound 
reopened, and on at least one occasion self-mutilation was 
suspected.  In any event, the wound was treated periodically, 
and healing occurred.  MDOC records also reflect that the 
veteran repeatedly demanded that his left lower leg be 
amputated.  However, the leg was evaluated on several 
occasions, and amputation was not medically indicated.  In a 
November 1998 letter, Robert G. Medler, M.D., of Premier Care 
Orthopedics, who examined the veteran, noted that the veteran 
was adamant that he wanted an amputation.  However, according 
to Dr. Medler, it would be reasonable to attempt to control 
the infection, rather than take the more drastic measure of 
amputation.  It was also noted in an MDOC record that the 
veteran had a ninth grade education.

The veteran has also received treatment for his left leg 
disorder at VA Medical Centers (VAMC).  In March 1996, the 
veteran was admitted briefly to a VAMC, with complaints of 
left leg pain and a history of osteomyelitis.  He was given a 
refill of Darvocet.  In May 1996, the veteran's left leg was 
examined and appeared to be well healed and functionally 
intact with full range of motion at the knee and good range 
of motion at the ankle.  The veteran desired pain relief or 
amputation.  He was given a prescription for Darvocet.  In 
November 1997, the veteran was treated for left leg pain 
after falling in the shower.  X-rays showed no acute fracture 
of the leg.  The veteran demanded pain medication and became 
angry when it was not dispensed.  Eventually, after 
evaluation, the veteran was treated with Percocet.

In August 1997, the veteran had a VA general medical 
examination.  The veteran stated that he had been riding a 
motorcycle when he was hit by a vehicle, an account that 
conflicts with previous reports that the veteran was on foot.  
Currently, the veteran was complaining of pain in the left 
leg from the time of the accident in March 1995 to the 
present.  The veteran stated he was unable to bear weight on 
the leg and had to use a wheelchair ninety percent of the 
time.  He also used crutches for ambulation.  He denied fever 
or chills.  He was taking Bufferin and ibuprofen because he 
could not take narcotics since he was, at the time of the 
examination, incarcerated.  He stated that the pain in his 
left calf felt as if he were being stabbed.  On physical 
examination, the veteran had extensive scarring on the left 
calf and both legs.  On the left thigh he had a flat pale 
scar on the medial side, measuring 14.5 centimeters.  On the 
left lateral calf, he had an 18-centimeter pale flat scar.  
On the left medial calf he had a 30 centimeter flat pale 
scar.  The calf scars on the left were associated with 
deformity of the lower calf and there were skin grafts all 
over the left calf.  The right thigh had a 16 centimeter flat 
pale scar.  The left calf was 1 centimeter smaller than the 
right.  Muscle strength was 5/5 on the right and 3/5 on the 
left with 0/5 of the left foot.  There was a 1 centimeter 
open sore in the proximal portion of the left medial calf.  
There was a trace amount of green drainage from that open 
sore.  There were no other abnormalities noted.  Review of 
February 1996 x-rays revealed an old fracture of the tibia 
and fibula, localized soft tissue swelling.  An August 1997 
x-ray of the foot showed no acute bone or joint abnormality.  
Spur from the posterior aspect of the navicula was consistent 
with degenerative arthritis.  An August 1997 ankle x-ray 
showed a healed fracture of the lower shaft of the fibula.  
An August 1997 x-ray of the left knee showed no abnormality 
of the knee joint and old fracture of the upper shank of the 
fibula as previously noted.  August 1997 x-ray of the tibia 
and fibula showed old fracture and no acute abnormality.  
There was no osteomyelitis at present.  There was decreased 
range of motion of the left foot.

Another VA general medical examination was performed in April 
1999.  The veteran appeared in shackles, in a wheelchair.  He 
described his history of being struck by an automobile.  He 
reported a vein or artery injury in the left leg.  He 
described current symptoms of pain and hypersensitivity, from 
the knee down.  He was taking aspirin for the pain and wanted 
something more significant, but was unable to receive other 
pain medication because of his current incarceration.  On 
physical examination, the veteran had an awkward gait without 
adequate dorsiflexion of the left foot.  His foot appeared to 
be flopping when he walked.  The veteran had hypersensitivity 
over the left knee and distal to the tibial tuberosity.  
There was no effusion noted.  There was some crepitus of the 
left knee.  The knee was stable.  A complete examination of 
ability to withstand stress was not performed due to the 
veteran's complaints of pain.  The veteran had range of 
motion of 0 to 120 in the left knee without pain.  There were 
scars on the left leg from the medial and lateral 
fasciotomies and there was a small open area without 
drainage, which was not completely healed.  Motor assessment 
of the left lower extremity was 5/5 for iliopsoas, 4/5 for 
quadriceps, and 3/5 for anterior tibialis and gastrocnemius.  
The veteran had no sensation below the knee, with sensation 
at both the knees and no alteration elsewhere on the leg.  
The was mild atrophy of the left calf muscles, and the 
circumference was 1 centimeter smaller than on the right.  It 
was somewhat difficult to ascertain degree of atrophy due to 
the fasciotomy and multiple herniations.  Reflexes were 2+ at 
the right patella and 2+ at the ankles bilaterally.  The left 
patella was not checked because the veteran had concern about 
the pain the test would cause.  Straight leg raising was 
negative bilaterally.  The veteran could not stand on heel or 
toe of the left lower extremity due to pain.  X-rays of the 
left knee showed post-operative changes, healed fracture of 
the upper fibula and no other bone or joint abnormalities.

The veteran's disability of the left lower extremity is 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5262, impairment of the tibia and fibula.  The veteran is 
evaluated appropriately at the highest level available, 40 
percent.  The Board finds that the veteran should also be 
accorded a separate evaluation for scars at the site of the 
wound, as these symptoms are not described within the 
criteria under DC 5262.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  Under 38 C.F.R. § 4.118, DC 7803, scars which 
are poorly nourished with repeated ulceration are assigned a 
10 percent evaluation.  There is evidence in the record that 
the veteran's leg, at the site of the surgical wound has been 
infected on repeated occasions, although scars from skin 
graft donor sites are well healed.  A single 10 percent 
evaluation for the scar at the surgical site is warranted.  
Thus, the veteran's disorder of the left lower extremity 
should be assigned a 40 percent evaluation under DC 5262 and 
a 10 percent evaluation under DC 7803.

Psychiatric disorder

A review of the claims file shows that the veteran was 
treated as early as November 1974 at a VAMC for alcohol and 
drug abuse and situational depression.  He was also diagnosed 
with an adjustment disorder, shortly after separating from 
service.  It was noted that the veteran had an 8th grade 
education.  Years later, the veteran was given a diagnosis of 
dysthymia on VA examination in September 1995.  Feelings of 
depression were linked to the veteran's physical condition as 
well as alcohol and substance abuse.  It was noted that 
alcohol and drugs had had a significant effect on the 
veteran's life.  A psychiatric intake examination was 
performed at the VAMC mental hygiene clinic in October 1997.  
The veteran primarily discussed his pain and suffering from 
withdrawal of pain medication.  He reported no other 
psychiatric history.  He was living in a halfway house, where 
he said he fit in poorly.  He had no close relatives in the 
region.  His mental status appeared anxious, angry but 
cooperative.  He looked uncomfortable, appeared euthymic.  
There was no psychosis apparent but he was restless.  He was 
diagnosed with opiate dependence and withdrawal and history 
of alcohol independence, not currently active, with a Global 
Assessment of Function (GAF) score of 30.  There does not 
appear to have been significant psychiatric treatment at VA 
facilities in recent years.

A VA examination was performed in September 1997.  The 
veteran stated that he had done mechanic and construction 
work all his life but could no longer do this type of work 
due to his leg condition.  He was vague with respect to any 
time periods of employment, and said that he had worked on 
and off.  The veteran stated that his leg was infected and 
that he had been refused medication for it.  He stated that 
when he got out of prison he would get something for the leg, 
and might have to resort to the "old street method".  The 
veteran stated he could not eat due to pain and had lost 
weight.  He denied all of the following:  loss of interest or 
pleasure, diminished ability to think or concentrate, 
feelings of worthlessness or guilt, and fatigue.  He said he 
would like to start up his own salvage yard business with his 
brother.  He said that he had always been an alcoholic and 
that he drank throughout his military service.  He said that 
he had used pot, cocaine and acid, and that he tried any drug 
you could name.  He said he continued to use cocaine and that 
there were traces of cocaine in his blood at the time of his 
accident.  He boasted at having multiple convictions for 
driving while intoxicated, and stated that he had gone to 
prison for driving while using prescribed narcotics.  He had 
also served time in prison for kidnapping of his own kids and 
burglary.  He had also escaped from prison.  In total he had 
served over seven years.  He described one suicide attempt by 
using cocaine.  Assessment was that the veteran did not meet 
the DSM IV criteria for depression, but did appear to suffer 
from bouts of unhappiness related to his physical 
disabilities, pain, low frustration tolerance and addictive 
behavior.  He reported bouts of anger related to being denied 
drugs for his legs and verbal and physical disagreements with 
prison medical staff who refused to respond to his demanding 
behaviors.  However, overall he denied many of the symptoms 
of depression.  His behavior as described by the examiner was 
oppositional, immature, and demanding, with these behaviors 
being demonstrated during the examination.  Assessment of the 
veteran's ability to work was clouded by the veteran's 
longstanding abuse of chemicals.  He openly stated he would 
obtain street drugs if not given a prescription.  He would be 
released from prison in 46 days, and appeared prepared to 
return to alcohol and drug use and other irresponsible 
behavior, which would not facilitate healing of his leg 
wound.  Diagnoses were alcohol dependence, by history; 
narcotic dependence, by history; cocaine dependence, by 
history; polysubstance abuse, by history; depressive 
disorder, not otherwise specified, secondary to physical 
problems and drug-seeking behavior; and adult antisocial 
behavior.  GAF assigned was 55 due to both physical 
disabilities and drug and alcohol seeking behavior.

The veteran filed his application to reopen his claim for 
nonservice-connected pension in April 1996.  The Board notes 
that during the pendency of the veteran's claim, the 
regulations pertaining to evaluation of mental disorders were 
amended, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996) (presently codified at 38 C.F.R. §§ 4.125- 4.130 
(1999) (hereinafter referred to as "current" regulations).  
The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the ... 
judicial appeal process has been concluded, the version most 
favorable to appellant should and ... will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  The Court noted that this view comports with 
the general thrust of the duty-to-assist and the benefit-of-
the-doubt doctrines.  Id.  However, for the period of time 
prior to the effective date of new regulations, the veteran's 
symptomatology may be evaluated only pursuant to the (former) 
regulations then in effect.

Under former regulations, a noncompensable evaluation is 
assigned if there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  A 10 percent evaluation 
requires less than criteria for the 30 percent, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9433 (1996).  
With regard to the word "definite," in a precedent opinion 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term, "definite"  
38 U.S.C.A. § 7104(c).

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1999).  Under 
the current regulations, a noncompensable evaluation is 
assigned in cases where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation is 
assigned where there is occupational and social impairment 
due to mild or transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms are 
controlled by continuous medication.  A 30 percent evaluation 
is assigned if there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9433 (1999).

The veteran has been assigned a 10 percent evaluation by the 
RO for dysthymia.  The diagnoses of dysthymia and depressive 
disorder have been intertwined with the veteran's significant 
alcohol and drug abuse.  In both examinations, symptoms of 
depression have been linked to the veteran's various 
unproductive behavioral patterns, including alcohol and drug 
use and demanding, hostile interactions with medical 
professionals.  The veteran has been described as having 
antisocial personality disorder, and as being likely to 
resume significant alcohol and drug use once he is no longer 
incarcerated.  Reviewing the psychiatric evaluations of 
record, the Board finds that it is difficult to discern 
whether any of the veteran's depressive symptoms exist 
independent from his substance abuse and drug-seeking 
behavior.  In any event, the relevant medical evidence does 
not show that the veteran's psychiatric disorder is 
productive of more than mild social and industrial impairment 
or more than occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.


Lumbar spine

At his VA examination in April 1999, the veteran also 
complained of low back pain, particularly with prolonged 
bending and stooping.  He also stated he was unable to walk 
more that 1/2 block without pain, however it was unclear 
whether this was due to his left leg or his back.  On 
examination of the back, there was no specific deformity 
noted.  There was tenderness over the L1 paraspinous region 
on the left.  The right side was nontender.  There were no 
spasms noted.  Range of motion was forward flexion to 90 
degrees and backward extension to 20 degrees.  This 
represents some limitation of extension.  X-rays revealed 
slightly reduced L5-S1 disc space and mild degenerative 
changes at the L3 and L4 vertebral bodies.

Degenerative arthritis is evaluated pursuant to 38 C.F.R. 
§ 4.71a, DC 5003, which provides that arthritis shall be 
evaluated pursuant to limitation of motion codes.  However, 
where a compensable evaluation is not available under 
limitation of motion codes, and there is x-ray evidence of 
arthritis, a 10 percent evaluation is assigned.  As the 
veteran has minor limitation of extension of the lumbar spine 
with x-ray evidence of degenerative changes, a 10 percent 
evaluation is warranted.  A higher evaluation for moderate 
limitation of motion of the lumbar spine is not warranted.  
See 38 C.F.R. § 4.71a, DC 5292.  Likewise, a higher 
evaluation for lumbosacral strain would require muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral in standing position.  See 38 C.F.R. § 4.71a, DC 
5295.  The veteran does not manifest these symptoms.


Left hip

At the April 1999 examination, the veteran also had 
complaints of left hip pain with activities.  There was some 
tenderness on internal and external rotation, although the 
hip moved well within the hip joint.  X-rays showed no 
evidence of hip abnormality.  There was no diagnosis of a hip 
disorder, and a compensable evaluation is not available.

The Board has considered 38 C.F.R. §§ 4.40, 4.45; as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Significantly, however, increased ratings are not warranted 
for pain as there is no competent evidence to show that pain, 
flare-ups of pain, weakness, fatigue or incoordination result 
is any additional limitation of function warranting ratings 
higher than those currently assigned.  Accordingly, these 
regulations do not provide a basis for an increased rating 
for any of the veteran's orthopedic disabilities. 
In summary, the veteran is assigned a 40 percent evaluation 
under DC 5262, a 10 percent evaluation under DC 7803, a 10 
percent evaluation under DC 9433, a 10 percent evaluation 
under DC 5003; and a noncompensable evaluation for hip 
complaints.  The total combined evaluation is obtained by 
applying these figures to 38 C.F.R. § 4.25, Table I.  The 
result is a combined evaluation of 60 percent.  This clearly 
does not satisfy the first method for qualifying for 
nonservice-connected pension, which requires a 100 percent 
combined evaluation.  With respect to the second method, 
where a veteran has a combined percentage of 70 percent, as 
well as medical evidence of a lifetime impairment precluding 
employment, the veteran also does not qualify.  Not only does 
he fail to reach the 70 percent, but there is also no 
evidence that the veteran as an individual is impaired for 
life to the degree that he is precluded from working. 

Finally, the veteran is not entitled to nonservice-connected 
pension on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(2).  The record does not establish that the 
veteran is unemployable by reason of disabilities, age, 
occupational background or other related factors.  Although 
the veteran does not have a well-established work history, 
this appears to be due to his substance abuse and 
incarceration, rather than to any physical inability 
preventing him from obtaining employment.  He is not of 
advanced age, he has some education, and there is no 
indication he could not perform a sedentary job.  In fact, 
the veteran has asserted he believes he is capable of running 
a salvage yard.  Referral for extraschedular consideration is 
not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a permanent and total disability for pension 
purposes must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

A permanent and total disability for pension purposes is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

